Exhibit 10.20.1

This AMENDMENT No. 1 dated as of January 1, 2008 (this “Amendment”) to the
Second Amended and Restated Agreement of Limited Partnership dated as of May 31,
2007 (the “Existing Agreement”), of Blackstone Real Estate Management Associates
International II L.P., an Alberta, Canada limited partnership (the
“Partnership”).

WHEREAS, BREA International (Cayman) II Ltd., a Cayman Islands exempted limited
company (“BREA (Cayman)”), and BREP GP Delaware (as hereinafter defined) are the
general partners of the Partnership, and the other parties hereto are limited
partners of the Partnership; and

WHEREAS, the parties wish to amend and supplement the Existing Agreement as set
forth herein, and defined terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Existing Agreement;

NOW, THEREFORE, the parties agree as follows:

1. Amendment to Section 1.1 of Existing Agreement. (a) Section 1.1 of the
Existing Agreement is hereby amended by adding the following new definitions:

“BREA VI LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement dated as of May 31, 2007, as amended and supplemented to date,
of BREA VI L.L.C., an affiliate of the Partnership.

“BREP GP Delaware” means BREP International II GP L.P., a Delaware limited
partnership.

“Capital Commitment BREA Investment” means BREA International (Delaware) II’s
indirect interest in a specific investment of BREP International II pursuant to
the BREP International II Agreement in BREA International (Delaware) II’s
capacity as the holder of the Capital Commitment BREP International II Interest.

“Capital Commitment BREA Partner Interest” means the interest of the Partnership
in BREA International (Delaware) II with respect to the Capital Commitment BREP
International II Interest.

“Capital Commitment BREP International II Interest” means the Interest (as
defined in the BREP International II Agreement) initially held by Blackstone
Real Estate Capital Commitment Partners International II L.P., a Delaware
limited partnership (Blackstone Real Estate CCP Delaware”), as a capital partner
in BREP International II and transferred and assigned by Blackstone Real Estate
CCP Delaware to BREA International II and by BREA International II to BREA
International (Delaware) II.

“Capital Commitment Investment” means the Partnership’s indirect interest in a
Capital Commitment BREA Investment. BREP GP Delaware, as general partner of the
Partnership, shall determine which Partners may participate in any Capital
Commitment Investment.

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Partnership with respect
to such Capital Commitment Investment, including, without limitation, gain or
loss in respect of the disposition, in whole or in part, of such Capital
Commitment Investment, less any costs, fees and expenses of the Partnership
allocated thereto and less reasonable reserves for payment of costs, fees and
expenses of the Partnership anticipated to be allocated thereto; provided, that
any income received in respect of the Partnership’s Capital Commitment BREA
Partner Interest that is unrelated to any Capital Commitment Investment (as
determined by the General Partner in its sole discretion) shall be allocated to
the Partners in accordance with their Capital Commitment Profit Sharing
Percentages.

“Capital Commitment Partner Interest” means a Partner’s interest in the
Partnership with respect to the Partnership’s Capital Commitment BREA Partner
Interest, which interest shall be (x) a general partner interest in the
Partnership in the case of BREP GP Delaware, and (y) a limited partner interest
in the Partnership in the case of any Limited Partner which holds a Capital
Commitment Partner Interest.



--------------------------------------------------------------------------------

“Capital Commitment Profit Sharing Percentage” of a Partner, with respect to
each Capital Commitment Investment, means the percentage interest of such
Partner in the Capital Commitment Net Income (Loss) of the Partnership from such
Capital Commitment Investment set forth in the books and records of the
Partnership.

(b) The definitions of the terms “BREP International II Investment” and
“Investment” in Section 1.1 of the Existing Agreement are hereby amended to
exclude from each such definition, any Capital Commitment BREA Investment and
any Capital Commitment Investment.

2. Amendment to Section 2.1 of Existing Agreement. The second sentence of
Section 2.1 of the Existing Agreement is hereby amended to read, in its
entirety, as follows:

“The General Partners are BREA (Cayman) and BREP GP Delaware.”

3. Amendment to Section 3.1 of Existing Agreement. Section 3.1 of the Existing
Agreement is hereby amended to read, in its entirety, as follows:

“3.1. General Partners. BREA (Cayman) and BREP GP Delaware shall be the “General
Partners,” subject to Section 3.4. A General Partner may not be removed without
its consent. The management of the business and affairs of the Partnership shall
be vested in the General Partners as provided in Section 3.4.”

4. Amendment to Section 3.4(a) of Existing Agreement. Section 3.4(a) of the
Existing Agreement is hereby amended to read, in its entirety, as follows:

“(a) The full management, control and operation of the Partnership and the
formulation and execution of business and investment policy shall be vested in
the General Partners, and the General Partners shall have full control over the
business and affairs of the Partnerships; provided that, except as otherwise
required by applicable law, (i) BREA (Cayman) shall have exclusive power,
authority, management, control and operation with respect to the voting of
securities of portfolio companies of BREP International II, (ii) BREP GP
Delaware shall have exclusive power, authority, management, control and
operation with respect to all matters of any kind except the voting of
securities of portfolio companies of BREP International II, and (iii) each
reference to the “General Partner” in this Agreement means BREP GP Delaware,
unless such reference relates to the voting of portfolio securities of BREP
International II, in which case, such reference means BREA (Cayman). Subject to
the proviso to the immediately preceding sentence, the General Partners shall,
in the General Partners’ discretion, exercise all powers necessary and
convenient for the purposes of the Partnership, including, without limitation,
those enumerated in Section 2.4, on behalf and in the name of the Partnership.
All decisions and determinations (howsoever described herein) to be made by the
General Partners pursuant to this Agreement shall be made in the General
Partners’ discretion, subject only to the express terms and conditions of this
Agreement.”

5. Amendment to Article VIII of Existing Agreement. Article VIII of the Existing
Agreement is hereby amended by adding a new Section 8.15, which reads, in its
entirety, as follows:

“8.15. Capital Commitment Partner Interest. Each Partner which holds a Capital
Commitment Partner Interest shall have a Capital Commitment Profit Sharing
Percentage with respect to each Capital Commitment Investment of the Partnership
from time to time, and each such Capital Commitment Profit Sharing Percentage
shall be set forth in the books and records of the Partnership. The rights and
obligations of the Partnership and of each Partner which holds a Capital
Commitment Partner Interest with respect to such Capital Commitment Partner
Interest shall be the same as the rights and obligations of BREA VI L.L.C. and
of each member of BREA VI L.L.C., respectively, under the BREA VI LLC Agreement
with respect to such member’s “Capital Commitment Member Interest” (as defined
in the BREA VI LLC Agreement) (including, without limitation, rights and
obligations with respect to any adjustment or other change of such Partner’s
Capital Commitment Profit Sharing Percentage), mutatis mutandis; and the
accounting treatment (for financial reporting and tax purposes) of all items
included in the financial accounts and statements of the Partnership with
respect to the Capital Commitment BREA Partner Interest, each Capital Commitment
Investment (including, without limitation, all items of Capital Commitment Net
Income (Loss) with respect to such Capital Commitment Investment) and each
Partner’s Capital Commitment Partner Interest (including, without limitation,
each of such Partner’s Capital Commitment Profit Sharing Percentages) shall be
the same as the accounting treatment (for financial

 

2



--------------------------------------------------------------------------------

reporting and tax purposes) of all items included in the financial accounts and
statements of BREA VI L.L.C. with respect to the “Capital Commitment BREA VI
Partner Interest”, each “Capital Commitment Investment” (including, without
limitation, all items of “Capital Commitment Net Income (Loss)” with respect to
such Capital Commitment Investment) and the “Capital Commitment Member Interest”
of each member of BREA VI L.L.C. (including, without limitation, each of such
member’s “Capital Commitment Profit Sharing Percentages”), respectively, under
the BREA VI LLC Agreement, mutatis mutandis (the foregoing quoted terms used in
respect of BREA VI L.L.C. or a member thereof having the respective meanings
given to such terms in the BREA VI LLC Agreement).”

6. Ratification; Conflicts; Governing Law; Execution in Counterparts; Headings.
As amended and supplemented hereby, the Existing Agreement is hereby ratified
and confirmed. In the event of any conflict between the provisions of this
Amendment and the provisions of the Existing Agreement, the provisions of this
Amendment shall control. This Amendment shall be governed by and construed in
accordance with the laws of the Province of Alberta, Canada, without regard to
conflicts of law principles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute a single instrument. The
headings in this Amendment are for convenience of reference only and shall not
affect the meaning or interpretation of this Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first above written.

 

GENERAL PARTNERS:

BREA INTERNATIONAL (CAYMAN) II LTD.

By:  

/s/ Stephen A. Schwarzman

Name:

  Stephen A. Schwarzman

Title:

  Director BREP INTERNATIONAL II GP L.P. By: BREP International II GP L.L.C. By:
 

/s/ Stephen A. Schwarzman

Name:

  Stephen A. Schwarzman

Title:

  Chairman and Chief Executive Officer LIMITED PARTNERS: All other Limited
Partners now and hereafter admitted pursuant to powers of attorney now and
hereafter granted to the General Partners By: BREP INTERNATIONAL II GP L.P.

By: BREP International II GP L.L.C.

By:  

/s/ Stephen A. Schwarzman

Name:

  Stephen A. Schwarzman

Title:

  Chairman and Chief Executive Officer

 

3